Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The disclosure is objected to because of the following informalities: in para. 0024 of the specification refers to an angle A in Fig. 4 and states that the angle is “not less than 30 degrees and not greater than 90 degrees”; however, this is objected to as Fig. 4 shows an angle A which is greater than 90 degrees.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “clip component clipping the accessory” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the extending direction" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 4, the language “the ribs” (line 2 and 4) is unclear as it is not known if the ‘ribs’ is referring to all of, or a particular subset of, the “plurality of ribs” set forth in line 2.  Examiner suggests amending the language in lines 2 and 4 to read –the plurality of ribs--.
Claim 6 recites the limitation "the accessory" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation "the accessory" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 5 is rejected based on dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shiue (2007/0272237).
Regarding claim 12, Shiue shows a snorkel mouthpiece assembly (see Fig. 1-8, Fig. 1 showing mouthpiece and snorkel, Fig. 2-3 showing snorkel body and a connecting component) which includes a main body 20 (Fig. 2); a mouthpiece connected to the main body (see Fig. 1 showing mouthpiece, would be connected to main body 20 via snorkel tube 40); a connecting component 10 including a connecting portion 12 and a fixing portion 11 opposite to the connecting portion (see Fig. 2-3), wherein the .

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kuo (2005/0047122).
Regarding claim 1, Kuo shows a snorkel mouthpiece assembly (see Fig. 2-3 showing snorkel with a mouthpiece in Fig. 2) which includes a main body 21; a mouthpiece connected to the main body (see Fig. 2 showing mouthpiece which is connected to the main body 21 via tube 1); a connecting component 25 including a connecting portion 251 and a fixing portion 252 opposite to the connecting portion (see Fig. 3), wherein the connecting portion is rotatably and detachably connected to the main body and able to be rotated from a first position to a second position (see para. 0014 threading at 251 and 215 allow for rotation and detachable connection and also allows for rotation from a first position to a second position for example through a rotation of 90 degrees).
Regarding claim 11, the Kuo device includes an accessory including a photographing device or a light emitting device (see Fig. 3 and para. 0014, LED 243).

Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shiue (2012/0247459).
Regarding claim 1, Shiue shows a snorkel mouthpiece assembly (see Figs. 4-5 for example) which includes a main body (see Fig. 4C, main body 1112); a mouthpiece connected to the main body (see Fig. 4C, mouthpiece 112 connected to main body 1112 via 111); a connecting component 113 including a connecting portion 1132 and a fixing portion 1131 opposite to the connecting portion (see Fig. 4C for example), wherein the connecting portion is rotatably and detachably connected to the main body and 
Regarding claim 12, Shiue shows a snorkel mouthpiece assembly (see Figs. 4-5 for example) which includes a main body (see Fig. 4C, main body 1112); a mouthpiece connected to the main body (see Fig. 4C, mouthpiece 112 connected to main body 1112 via 111); a connecting component 113 including a connecting portion 113A and a fixing portion 1131 opposite to the connecting portion (see Fig. 4C for example), wherein the connecting portion is detachably connected to the main body (see Figs. 5A-C connecting portion 1132 detachably connected to main body 1112 as shown); and an accessory assembled to the fixing portion (see Fig. 4C and para. 0020, accessory whistle portion 1132).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiue (2012/0247459).
Note, this rejection is provided in the interpretation that 113 is not detachably connected to 111.

Regarding claim 2, the modified Shiue device’s main body includes a containing groove disposed on an outer edge surface and when the connecting component is in the first position, the connecting portion is in the containing groove and abuts against the outer edge surface of the main body (see Fig. 4C which shows containing groove on the outer edge surface, i.e. portion which includes 1112 and 1114 therein and which receives 113, first position shown in Fig. 5B with the connecting portion is in the containing groove).
Regarding claim 3, the modified Shiue device further includes an accessory assembled to the fixing portion (see Fig. 4C, accessory 1132, see para. 0020).

Regarding claim 7, the modified Shiue device’s main body further includes a first bump 1112 and a second bump 1113 disposed on an outer edge surface of the main body (see Fig. 4C and 5A-C for example), the connecting portion further including a first sliding slot 1133 and a second sliding slot 1134 (see Fig. 5A-C), the first bump is slidably and detachably connected to the first slot (see Fig. 5A-C) and the second bump is rotatably and slidably connected to the second sliding slot (see Fig. 5A-C); wherein the first sliding slot includes a first portion 1131 and a second portion 11332 which are connected (see Fig. 5A-C), an extending direction of the first portion is interleaved with an extending direction of the second portion (see Fig. 5A-C), and the extending direction of the first portion is substantially parallel to an extending direction of the second sliding slot (see Fig. 5A-C, see also para. 0032).
Regarding claim 8, the modified Shiue device is such that when the connecting component is in the first position (Fig. 5A), the first bump is in the first portion of the first sliding slot and the second bump is in the second sliding slot (see Fig. 5A, first bump 1112 in 11331 and second bump 1113 in second sliding slot 1134), and when the connecting component is rotated from the first position to the second position, the first bump is slid from the first portion to the second portion and then leaves the second portion (see Fig. 5A through 5C).
Regarding claim 9, the modified Shiue device’s second sliding slot includes an opening an a passage which are connected (see Fig. 5C, opening being the upper portion of 1134 and passage being lower, smaller width of 1134), the opening is closer to the first sliding slot (see Fig. 5C), and a diameter of the opening is larger than a width of the passage (see Fig. 5C).
Regarding claim 10, the modified Shiue device’s connecting component is able to slide from the second position to a third position for leaving the main body, and when the connecting component is in .

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rodgers (5,622,422) discloses a snorkel device with an attachable LED device, Rasocha (5,199,422) discloses a modular snorkel with a mask strap retaining device, Meyerrose (4,907,582) discloses a swivel clip attachment for a mask strap for a snorkel device, Shiue (2010/0269822) discloses a quick release connector for a snorkel device, and Shiue (6,745,762) discloses a snorkel tube with a luminous device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785